                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                   Southern Division

                                                 *
UNITED STATES,
                                                 *
       Petitioner,
                                                 *
v.                                                       Case No.: PWG-17-3030
                                                 *
SHARON SANTOSO,
                                                 *
       Respondent.
                                                 *

*      *       *      *       *      *       *       *      *      *       *      *       *     *


                          MEMORANDUM OPINION AND ORDER


       The Internal Revenue Service filed a petition to enforce an administrative summons it

served on Sharon Santoso (a.k.a. Isarina Ali and Le le Ling). Pet., ECF No. 1. I previously

determined that (a) the IRS had made a prima facie showing of its entitlement to have the petition

enforced, and (b) Santoso had submitted sufficient evidence of non-possession of the documents

the IRS seeks to warrant an evidentiary hearing to permit her to meet her burden of proof on this

affirmative defense. Mem. Op., ECF No. 38. That hearing took place on October 31, 2018.

Following it, I permitted limited briefing on the narrow issue of whether Santoso has met her

burden of showing that she took reasonable steps to comply with the summons and to locate and

obtain documents, and whether she has met her burden of proof on her affirmative defense of non-




                                                 1
possession. After considering the testimony at the hearing and reviewing the filings,1 I find that

Santoso has met her burden in both respects.


                                          DISCUSSION


       The IRS asks me to enforce the summons as to three categories of documents:

(1) ownership of entities and structures, (2) non-taxable sources of income, and (3) professionals.

Pet’r’s Br. Supp. Pet. 2–3, ECF No. 57. Having already determined that the IRS has made out a

prima facie showing that it is entitled to enforcement of the summons, the burden shifts to the

respondent to “challenge the summons on any appropriate ground.” United States v. Rockwell

Int’l, 897 F.2d 1255, 1262 (3d Cir. 1990) (quoting United States v. Powell, 379 U.S. 48, 58 (1964)).

Non-possession is a recognized affirmative defense to enforcement of an IRS documents

summons. United States v. Gippetti, 248 F. App’x 382, 385–86 (3d Cir. 2007) (citing United

States v. Rylander, 460 U.S. 752, 757 (1983)); United States v. Huckaby, 776 F.2d 564, 567 (5th

Cir. 1985) (citing United States v. Barth, 745 F.2d 184, 187 (2d Cir. 1984)). To succeed on this

affirmative defense, a respondent must put forward more than conclusory or self-serving claims of

non-possession and must demonstrate not only that she does not possess the documents, but also

that she has taken reasonable steps to obtain them if they are within her control. See LaRue v.

United States, No. 3:15-cv-00705-HZ, 2015 WL 9809798, at *3 (D. Or. Dec. 22, 2015)




1
  On July 19, 2019, I issued a paperless order denying without prejudice Santoso’s motion to
dismiss the petition and quash the summons, based on my understanding that the parties had been
engaged in productive settlement discussions under the supervision of a magistrate judge and were
making progress toward a mutually agreeable resolution of their differences. See ECF No. 62.
The paperless order stated that, should the parties fail to reach an agreement, I would reinstate the
motion and promptly rule on it. I since have learned that the parties have not resolved their
disagreements. Santoso’s motion is therefore reinstated.
                                                 2
(citing FTC v. Publ’g Clearing House, Inc., 104 F.3d 1168, 1171 (9th Cir. 1997); United States v.

Seetapun, 750 F.2d 601, 605 (7th Cir. 1984)).


         On the record before me, I find that Santoso has provided credible evidence that she is not

in possession of the summoned documents. Not only has Santoso submitted two declarations

swearing to this, Santoso Decls., Resp’t’s Exs. RX 7 & 8,2 at the evidentiary hearing, she stated

the same under oath, see generally 10/31/2018 Hr’g Tr. 29:9–33:12, ECF No. 59.


         I further find that Santoso has made more than a “pro forma” effort to obtain records that

she does not actually possess or made more than a cursory search for them. See LaRue, 2015 WL

9809798, at *3 (citing Seetapun, 750 F.2d at 605). Santoso obtained statements from her banks,

bills from hospitals, and tuition records from her children’s high schools and colleges. 10/31/2018

Hr’g Tr. 28:5–22. She also reviewed her emails, which span a decade, for documents that might

be responsive to the summons. Id. at 31:22–32:3.


         Santoso also authorized her attorney, Andrew Feldman, to conduct a review of her emails,

id. at 32:4–6, and contact individuals listed in the summons, including Ronald Walla and his

attorneys, id. at 33:17–34:5. Although Feldman asked Walla’s attorneys to “impress upon [their]

client the importance of having someone take . . . steps to get . . . records and information for

[Santoso],” the response was that Walla would “not be able to provide any of the requested

information” and did “not want to get involved.” Blank Rome Email, Resp’t’s Reply Ex. C, ECF

No. 58-1 at 27. Feldman also reached out to the Romeis Foundation, an entity not listed in the

summons but identified by the IRS as a trust set up to benefit Santoso’s sister, Melina Ali.

10/31/2018 Hr’g Tr. 34:2–15, 88:19–22; 134:3–10. After conducting a “diligent review of the


2
    Santoso and the IRS introduced numerous exhibits at the October 31, 2018 hearing.
                                                  3
records,” the organization confirmed that it had no documents that mentioned, identified, or listed

Santoso (or her former name, Isarina Ali). Romeis Found. Confirm., Resp’t’s Ex. RX 10. Feldman

then reached out to the law firm of Maples and Cadler, which appears to have been involved in

preparing documents related to entities that may have been set up for Santoso, even though the

entities were not included in the summons. See generally Maples and Cadler Email, Resp’t’s

Mem. Supp. Non-Poss. Def. Ex. A, ECF No. 54-1. After receiving no response, Feldman followed

up a week later asking a series of questions related to Santoso and her relationship, if any, to

various Cayman Islands entities. Id. at 24.


       Santoso also gave Feldman permission to reach out to LGT Bank in Hong Kong (which

acquired ABN/AMRO Management Services) to obtain documents related to wire transfers made

to Santoso through ABN/AMRO Management Services. LGT Bank Email, Resp’t’s Reply Ex. B,

ECF No. 58-1 at 7–26. LGT Bank, however, could not provide any records because Santoso was

only the beneficiary of the transfers and did not maintain any accounts with ABN/AMRO

Management Services. Id. at 24–26.


       Lastly, in an attempt to obtain information to guide her search, Santoso, through Feldman,

submitted FOIA requests to the IRS. 10/31/2018 Hr’g Tr. 175:6–19, 178:6–18; FOIA Letters,

Resp’t’s Exs. RX 16 & 17. The requests, however, were denied. FOIA Letters, Resp’t’s Exs. RX

17 at 1 n.1 & 18.


       Despite the evidence outlined above, the IRS responds with two arguments: (1) Santoso

has not produced all summoned records within her constructive control, and (2) she has failed to

conduct a diligent search. Pet’r’s Br. Supp. Pet. 11–17. As to the first argument, the IRS contends

that Santoso has not produced documents related to her Sampoerna Tobacco shares, entities and


                                                4
trusts set up for her benefit, and her financial or other professional advisors. Id. at 11–15. The

testimony and exhibits at the evidentiary hearing demonstrate, however, that Santoso authorized

Feldman to make inquiries on her behalf to determine whether she owned shares of stock in

Sampoerna Tobacco. 10/31/2018 Hr’g Tr. 39:4–16; Sampoerna Email, Resp’t’s Ex. RX 11. Once

a Sampoerna representative confirmed that she did, Feldman requested “all Sampoerna documents

and/or records which may relate to or mention [Santoso].” Sampoerna Email, Resp’t’s Ex. RX 11.

The Sampoerna representative then sent Feldman a list of documents needed before the release of

any records, some of which are inapplicable to Santoso. See Sampoerna Email, Resp’t’s Reply

Ex. A, ECF No. 58-1 at 1–6; Sampoerna Email, Resp’t’s Status Report Ex. A, ECF No. 61-1.

Despite this, Feldman has followed up to inquire about the possibility of obtaining records without

all of the necessary paperwork. See Resp’t’s Status Report ¶ 6, ECF No. 61.


       Regarding the records related to entities the IRS believes were set up for Santoso’s benefit,

Santoso testified that she neither possesses nor controls any records related to Spring Deer

Investments, PT-5288 trust, Romeis Foundation, or Country Haven Limited. 10/31/2018 Hr’g Tr.

44:22–25 (Spring Deer Investments), 57:18–58:4 (PT-5288 trust), 29:9–12 (Romeis Foundation),

45:6–9 (Country Haven Limited). Moreover, contrary to the IRS’s assertion that there is no

evidence of Santoso or Feldman “actually exercis[ing]” his authority to obtain records related to

these entities, as noted above, Feldman reached out to Maples and Calder to understand the

relationship between Country Haven Limited, PT-5288 trust, Tyler Limited, Buchanan Limited,

and Brennan Limited. Maples and Cadler Email, Resp’t’s Mem. Supp. Non-Poss. Def. Ex. A,

ECF No. 54-1 at 24. He attached to his email documents referencing the entities listed on page 13

of the IRS’s brief including Cititrust (Cayman) Limited, Cititrust (Switzerland) Limited,




                                                 5
Madeleine Investments S.A., Hitchcock Investments S.A., and Donat Investments S.A. Id. at 20–

21.


       Citing to United States v. Lui, No. 16-cv-00969-JST, 2017 WL 3232578 (N.D. Cal. July

31, 2017), the IRS argues that Santoso has not offered any evidence that she lacks a “continued

right to information from or regarding . . . entities” that may have been included in her mother’s

estate. Pet’r’s Br. Supp. Pet. 13–14. In Lui, the taxpayer distributed his assets to his siblings prior

to the IRS issuing its document summons. Lui, 2017 WL 3232578, at *4. The court ultimately

found that the taxpayer had no enforceable legal right to obtain the summoned records because he

submitted, among other evidence, advisory letters from law firms within the relevant foreign

jurisdictions explaining that as a non-beneficial owner, he had no legal right to compel production

of the documents. Id. at *4–5. Here, Santoso testified that she did not inherit anything from her

late mother’s estate, 10/31/2018 Hr’g Tr. 73:16–74:16, which would suggest that she does not have

a right to obtain records from entities that formed part of the estate. Moreover, as noted above,

Feldman contacted Maples and Cadler, which may have been involved in preparing Santoso’s

mother’s estate documents, and asked questions about the entities in which the IRS seems

interested. See generally Maples and Cadler Email, Resp’t’s Mem. Supp. Non-Poss. Def. Ex. A,

ECF No. 54-1. He never received a response.


       As to documents related to Santoso’s financial or other professional advisors, the IRS

asserts that Santoso has in her constructive control records related to ABN/AMRO Management

Services, the individuals who traded her Sampoerna shares, Maples and Calder, and the entities

listed in the IRS’s Hearing Exhibit 10. Pet’r’s Br. Supp. Pet. 14–15. As discussed above, Feldman

requested records from the successor of ABN/AMRO Management Services to no avail, see LBT

Bank Email, Resp’t’s Reply Ex. B, ECF No. 58-1 at 7–26; reached out to Maples and Calder for

                                                  6
information about the entities referenced in the IRS’s Hearing Exhibit 10 but never received a

response, see generally Maples and Cadler Email, Resp’t’s Mem. Supp. Non-Poss. Def. Ex. A,

ECF No. 54-1; and asked Ronald Walla for information about the same entities but he declined to

provide any, see Blank Rome Email, Resp’t’s Reply Ex. C, ECF No. 58-1 at 27–28. Moreover,

Feldman is currently making ongoing efforts to obtain documents related to Santoso’s Sampoerna

Tobacco shares. See Resp’t’s Status Report ¶ 6, ECF No. 61-1. Given these unsuccessful (yet

sincere) attempts, it is far from clear that Santoso has constructive control over these documents.


       The IRS also contends that Santoso has failed to conduct a diligent search. Pet’r’s Br.

Supp. Pet. 16–17. It argues that she has “refused to engage” and “found an excuse for not taking

any action.” Id. While there may always be additional steps that could be taken, the actions taken

by Santoso and her attorney, as described above, can hardly be considered inaction. Moreover,

although there is a relative dearth of authority regarding what a taxpayer must do to show that she

has taken “all reasonable steps” to identify and obtain documents, what has been established is that

she must make more than a pro forma demand and cursory search for records. See LaRue, 2015

WL 9809798, at *3 (citing Seetapun, 750 F.2d at 605). The actions taken by Santoso and Feldman

are certainly more than that. Accordingly, I conclude that Santoso has met her burden of showing

that she took reasonable steps to comply with the summons and locate and obtain documents,

including from third parties over whom she has the ability to exercise control.


                                         CONCLUSION


       Having determined that Santoso has demonstrated not only that she does not possess the

summoned documents but also that she has taken reasonable steps to obtain them if they are within




                                                 7
her control,3 I find that Santoso has established the affirmative defense of non-possession and her

Motion to Dismiss the Petition and Quash the Summons is granted with the exception of the

Sampoerna documents. Santoso must produce any records she obtains related to her Sampoerna

shares by September 27, 2019, or file a status report that explains why she is unable to produce

any further documents regarding the shares, and the steps taken in an attempt to produce further

documents.


                                             ORDER


       Accordingly, it is this day, by the United States District Court for the District of Maryland,

hereby ORDERED that:

        Respondent Sharon Santoso’s Motion to Dismiss the Petition and Quash the Summons,

ECF No. 54, is REINSTATED and GRANTED with the following exception: Santoso must

produce any records related to her Sampoerna shares by September 27, 2019, or file a status report

that explains why she is unable to produce any further documents regarding the shares, and the

steps taken in an attempt to further produce documents.




Dated: August 29, 2019                                              /S/
                                                             Paul W. Grimm
                                                             United States District Judge




3
 The IRS asserts that Santoso raises three additional arguments for why I should sustain her non-
possession defense. Pet’r’s Br. Supp. Pet. 18–20 (addressing insignificant value of interest in
Sampoerna, voluntary production of Sampoera records, and unreasonableness of requesting
additional documents). Because I find that Santoso has met her burden based on the above, I
will not address these.
                                                 8
